Appellant has filed a motion for rehearing, in which he earnestly insists that we were in error in holding that Nueces County had jurisdiction to try this cause. The statute under which the conviction was had places the venue of the offense where the abandonment occurred, or where the wife shall have resided the six months immediately preceding the filing of the indictment. Appellant and Mrs. Olive Redmond were married in Panama August 1, 1914, and arrived in Corpus Christi about August 12, 1914, and made their home with the father of appellant in Corpus Christi. They lived together as husband and wife in *Page 208 
Corpus Christi for about one month at the home of appellant's father, when Mrs. Olive Redmond says she went to Philadelphia, where she had a brother, on a visit. Mrs. Redmond testified that when she and appellant were married, appellant told her he had told his parents. However, she says, when they arrived in Corpus Christi, his father, mother and sister denied any knowledge of that fact, and his father seemed to be very bitter and said to Mrs. Redmond at the house where they were residing that she had just as well drive a dagger through his heart as to have taken his boy away from him; that defendant's mother doubted the marriage and asked to see the marriage license, and showed she was very much hurt over the marriage. That, on account of the conduct of appellant's father, mother and sister, things were unbearable. Without going into details of the acts she complains of, she testifies that, on account of their mistreatment of her, it was finally agreed to her going north and visiting her people. There is nothing in the testimony, as we read it, suggesting a permanent separation at that time, or that she was abandoning appellant. About the middle of September she left Corpus Christi, appellant supplying her with a ticket and money to make the trip. She says that when she left on this visit "it was understood between my husband and myself that I would return as soon as conditions got better, and that, if things did not get better, we would get a house to ourselves." That she stayed in Philadelphia with her brother until December 9th, and while there was engaged in social service work. She says she wrote to her husband nearly every day for about three weeks, but during the entire time she was away appellant did not write to her but once. Appellant did not testify. This evidence and other facts and circumstances in the case would raise the issue that appellant at the time he furnished her the ticket and money to go to Philadelphia on a visit intended to abandon her; and, if so, this certainly would give Nueces County jurisdiction. However, she says in December she learned appellant was in Baltimore, and on December 9th she went to see him, and they lived as husband and wife while in Baltimore. This is positive evidence that she intended no abandonment when she left Corpus Christi, and there is nothing in the record that can be so construed, as we read the record. That, when they went to leave Baltimore, they went to the depot together to go to Philadelphia. She says: "We understood that the train would leave Baltimore about 10 o'clock at night, so about 10 o'clock we went to the station and found out the train would not leave until about 2 o'clock in the morning. At that time I was sick and unwell, and my husband knew my condition. I asked him to return to our room and spend the time, which he refused to do, and stated that we would remain at the station. I told him that I did not believe that I was able to stand it, so we went into the station and I began crying, which seemed to anger him. Finally he took me into the ladies' waiting room, where it was more comfortable, and he walked out on the outside of the depot for the purpose of getting some fresh air; about ten thirty he returned to the waiting room and asked me if there *Page 209 
was anything that he could do for me, and I told him `No.' I never saw him any more after that until I returned to Corpus Christi. I looked for him around the station and could not find him. I stayed at the depot by myself until 2 o'clock and then took the train to Philadelphia. I afterwards learned that he went to New York, and I talked to him over the phone, he asked me to write to him and he promised to write to me." She says she came to Texas in January; and, when she got to San Antonio, she called her husband over the telephone and asked him to come to San Antonio and meet her, but he said he was unable to come after her, and for her to come on to Corpus Christi. That when she got to Corpus Christi she found her husband was not at the depot to meet her, and she went to the phone and called him, and he told her to wait, that he would come down immediately. That she waited for him more than an hour, when she phoned again, but could get no answer. That she went to the home of appellant's father, Dr. Henry Redmond, where her husband was staying, but she was unable to get anyone to answer her summons. That she wrote appellant, but could get no answer; that she did get him over the telephone and he would promise to come to the Nueces Hotel, where she was staying, immediately, but he never came. That she begged for an interview, but could never secure one. That appellant refused to pay her hotel bill, and refused to pay for her room and board while she stayed with Mrs. Woodbridge in Corpus Christi. This testimony certainly, to our minds, places the venue of the case in Nueces County and does not suggest that Mrs. Redmond had or had intended to acquire a residence at any other place than Corpus Christi after she and her husband went there and made it their home in August, 1914; while, on the other hand, the evidence suggests that appellant intended an abandonment when his wife went on a visit to Philadelphia, and, if so, this abandonment took place in Nueces County. There is no more evidence of abandonment taking place in Baltimore, Md., than there is of the abandonment occurring when Mrs. Redmond left to go to Philadelphia on a visit. The unequivocal act of abandonment took place after her return to Corpus Christi. This is the time she was made aware that, in so far as appellant was concerned, he would contribute nothing to her support, and would live with her no longer. But, regardless of when and where the abandonment occurred, the evidence shows that Mrs. Redmond's residence was in Nueces County from and after August, 1914, and the venue of the case was properly laid in that county.
The motion for rehearing is, therefore, overruled.
Overruled.